In an action for a divorce and ancillary relief, the defendant appeals (1) from an order of the Supreme Court, Westchester County (Barone, J.), entered October 3, 1996, which denied his motion to dismiss the first, second, and third causes of action in the plaintiffs complaint, (2) as limited by his brief, from stated portions of a decision of the same court, entered January 27, 1997, and (3) as limited by his brief, from so much of a judgment of the same court, dated May 20, 1997, as granted the plaintiff a divorce on the grounds of cruel and inhuman treatment.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
Under the circumstances of this case, the trial court properly granted the plaintiff a divorce judgment based on cruel and inhuman treatment.
The defendant’s remaining contentions are either academic or without merit.
Thompson, J. P., Joy, Goldstein and Luciano, JJ., concur.